Citation Nr: AXXXXXXXX
Decision Date: 10/29/21	Archive Date: 10/29/21

DOCKET NO. 210211-186148
DATE: October 29, 2021

ORDER

The claim of entitlement to payment for the cost of home health aide services provided by A Place Called Home on January 25, 27, and 30, 2017, is dismissed.

FINDING OF FACT

Subsequent to the denial of payment for the cost of home health aide services provided by A Place Called Home on January 25, 27, and 30, 2017, the agency of original jurisdiction (AOJ) administratively reversed the denial and approved the benefits sought.

CONCLUSION OF LAW

The criteria for dismissal of the claim of entitlement to payment or reimbursement for the cost of medical services provided by A Place Called Home on January 25, 27, and 30, 2017, have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service information is not of record.  A review of his obituary found online, however, reflects that he served in the United States Army and Air Force and that he died in March 2019.  The appellant in this case is the company that provided home health aide services for the Veteran.

This appeal before the Board of Veterans' Appeals (Board) arose from a November 2020 decision by the Department of Veterans Affairs (VA) Office of Community Care in Denver, Colorado, in which the appellant's claim for payment of the cost of home health aide services provided on January 25, 27, and 30, 2017, was denied due to a failure to provide an authorization number.

On February 11, 2021, the appellant filed a VA Form 10182, Decision Review Request: Board Appeal (Notice of Disagreement (NOD)) in which the appellant elected the Evidence Submission docket.  Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) decision on appeal, as well as any evidence submitted by the appellant with, or within 90 days from receipt of, the VA Form 10182.  38 C.F.R. § 20.303.

(Continued on the next page)

 

Notably, along with the NOD, the appellant submitted records showing that on January 17, 2017, VA provided authorization for the Veteran to receive home health aide services from A Place Called Home three times per week, up to 52 times total, for the period from January 25 through May 25, 2017.  The record then shows that in August 2021, the AOJ reviewed and administratively approved payment under 38 U.S.C. § 1703 for the home health aide services rendered on January 25, 27, and 30, 2017.  An internal note was made to the file which notes the authorization number and newly-assigned transaction control number.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  As it appears the requested payment or reimbursement has been approved, there remains no adverse action for the Board to adjudicate.  Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and the appeal is therefore dismissed.  See 38 U.S.C. § 7105.  Should the bill not be fully reimbursed, the appellant may submit a new appeal or request reopening of this appeal.

 

 

K. Conner

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	K. Neilson, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.